United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.C., Appellant
and
DEPARTMENT OF THE AIR FORCE, HILL
AIR FORCE BASE, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1894
Issued: February 19, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On September 13, 2012 appellant filed a timely appeal of a May 21, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
occupational disease while in the performance of duty.
FACTUAL HISTORY
On January 4, 2012 appellant, then a 47-year-old aircraft electrician, filed an
occupational disease claim alleging that he sustained thoracic outlet syndrome while operating
wire braiding machinery. He became aware of his condition on September 1, 2011 and its
1

5 U.S.C. § 8101 et seq.

relationship to his employment on October 27, 2011. OWCP informed appellant in a January 11,
2012 letter that additional evidence was needed to establish his claim. It gave him 30 days to
submit a report from a qualified physician explaining how work factors caused or contributed to
a diagnosed injury.
In an October 27, 2011 report, Dr. Douglas C. Fuller, an employing establishment
physician Board-certified in occupational medicine, related that appellant experienced left upper
extremity numbness and paresthesia for approximately two months as a result of pulling wire
harnesses and bundling Kevlar sleeves repetitively at work. On examination, he observed
diminished left arm sensation to tactile stimulation. Dr. Fuller diagnosed thoracic outlet
syndrome.2 In a November 29, 2011 report, he remarked, “[Appellant’s] symptoms of numbness
and tingling may be aggravated by his work, but the thoracic outlet syndrome is not work
related.”
December 17, 2011 cervical spine x-rays obtained by Dr. Keith W. Hunsaker, a Boardcertified diagnostic radiologist, exhibited C5-C6 spondylosis while December 28, 2011 left
shoulder x-rays obtained by Dr. Matthew T. Warren, a Board-certified diagnostic radiologist,
showed mild left acromioclavicular joint degeneration.3
By decision dated May 21, 2012, OWCP denied appellant’s claim, finding the medical
evidence insufficient to establish that the accepted employment activity caused or contributed to
a diagnosed condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period, that an injury was sustained in the performance of duty as alleged and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to
the employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.6 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
2

Subsequent records from Dr. Fuller for the period November 14, 2011 to January 10, 2012 essentially restated
the content of his earliest report.
3

Appellant also provided work status forms for the period October 27, 2011 to January 10, 2012.

4

Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

See S.P., 59 ECAB 184, 188 (2007).

2

disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.7
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.8
ANALYSIS
The case record supports that appellant operated wire braiding machinery at work, which
entailed pulling wire harnesses and bundling Kevlar sleeves. In addition, Dr. Fuller diagnosed
thoracic outlet syndrome following a physical examination. The Board finds, however, that
appellant failed to establish his occupational disease claim because the medical evidence did not
sufficiently prove that the accepted employment activity caused or contributed to the diagnosed
condition.
Dr. Fuller opined in reports from October 27, 2011 to January 10, 2012 that appellant
sustained thoracic outlet syndrome due to his job. He further specified in a November 29, 2011
However, Dr. Fuller did not
report that appellant’s work aggravated the condition.9
pathophysiologically explain how pulling wire harnesses and bundling Kevlar sleeves led to an
injury.10 The need for rationalized medical opinion evidence is particularly important in this
case because he indicated that thoracic outlet syndrome was a preexisting condition.
The remaining evidence, including Dr. Hunsaker’s December 17, 2011 cervical spine
x-rays, Dr. Warren’s December 28, 2011 left shoulder x-rays and various work status notes,
offered limited probative value on the issue of causal relationship because none of these records
addressed whether appellant’s federal employment caused or contributed to a diagnosed
condition.11 In the absence of rationalized medical opinion evidence, appellant failed to meet his
burden of proof.
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

7

See R.R., Docket No. 08-2010 (issued April 3, 2009); Roy L. Humphrey, 57 ECAB 238, 241 (2005).

8

I.J., 59 ECAB 408 (2008); Woodhams, supra note 5.

9

See Arnold Gustafson, 41 ECAB 131 (1989) (a preexisting condition that becomes disabling because of an
aggravation directly attributable to work is compensable regardless of the degree of such aggravation).
10

Joan R. Donovan, 54 ECAB 615, 621 (2003); Ern Reynolds, 45 ECAB 690, 696 (1994).

11

J.F., Docket No. 09-1061 (issued November 17, 2009); S.E., Docket No. 08-2214 (issued May 6, 2009).

3

CONCLUSION
The Board finds that appellant did not establish that he sustained an occupational disease
in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the May 21, 2012 merit decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: February 19, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

4

